Name: 2010/317/CFSP: Political and Security Committee Decision Atalanta/3/2010 of 28Ã May 2010 on the appointment of an EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta)
 Type: Decision
 Subject Matter: European construction;  politics and public safety;  personnel management and staff remuneration;  Africa;  maritime and inland waterway transport;  criminal law
 Date Published: 2010-06-10

 10.6.2010 EN Official Journal of the European Union L 142/9 POLITICAL AND SECURITY COMMITTEE DECISION ATALANTA/3/2010 of 28 May 2010 on the appointment of an EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2010/317/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1) (Atalanta), and in particular Article 6(1) thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Operation Commander. (2) The United Kingdom has proposed that Major-General Buster HOWE replace Rear-Admiral Peter HUDSON as EU Operation Commander. (3) The EU Military Committee supports that recommendation. (4) In accordance with Article 5 of Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Major-General Buster HOWE is hereby appointed EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast. Article 2 This Decision shall enter into force on 14 June 2010. Done at Brussels, 28 May 2010. For the Political and Security Committee The Chairman C. FERNÃ NDEZ-ARIAS (1) OJ L 301, 12.11.2008, p. 33.